UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21237 Unified Series Trust 2960 N. Meridian Street, Ste.300, Indianapolis, In46208 Robert Silva Huntington Asset Services, Inc. 2960 N. Meridian Street, Ste. 300 Indianapolis, IN 46208 (Name and address of agent for service) Registrant's telephone number, including area code: 317-917-7000 Date of fiscal year end:04/30 Date of reporting period:04/30/11 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Toreador Large Cap Fund Annual Report April 30, 2011 Fund Adviser: Toreador Research & Trading LLC 7493 North Ingram, Suite 104 Fresno, CA93711 Toll Free (800) 343-5902 Management Discussion and Analysis Dear Shareholders, For the fiscal year ended April 30, 2011, the retail shares returned 18.08% compared to 18.02% for our benchmark the Russell 1000 Index.During the year, the fund continued its strategy of shifting towards high quality larger capitalization stocks, away from riskier stocks that have performed well after the bottom lows of 2009.The fund's return was helped with stock selection in the energy and technology sectors,particularly with holdings inNational Oilwell Varco, Nvidia, and Oracle. Positions in the consumer discretionary sector were a factor in not outperforming the benchmark as much as we would have liked.In addition, we have worked to increase the names in the portfolio as economic conditions at best are stagnant, and at worse deteriorating.We believe increasing our number of holdings minimizes the risk of an odd stock having an extraordinarily bad reaction to an economic event and distorting our strategies’ performance.That said, Cisco Systems currently commands a historically high percentage of the fund’s assets, as we believe the market has priced in extraordinarily bad news into the stock’s price.As is the case for all our investment decisions, our core strategy consists of: 1. Buying companies trading below our estimate of their intrinsic value 2. Avoiding wealth destroying management teams 3. Investing across a broad range of economic sectors We continue to remain confident that such an approach leads to superior and sustainable returns that should help us achieve our goal of beating the total returns of the Russell 1000 index over time. It has been an interesting 12 months for the stock market.If someone told you last summer that over the next 12 months – 1. The price of oil would soar above $100 a barrel 2. A tsunami and earthquake would cripple Japan, cause a nuclear crisis, and send the country into recession, and 3. Revolutions would break out throughout the Middle East - who would dare forecast a market up 15% plus?Certainly anyone claiming such foresight, yet making such a forecast, would at best be thought of as a bit eccentric.If the old adage “Markets climb walls of worry” needed proof, certainly this past year is an observation point in its favor.If anything, the year indicates the treachery of trying to “time the market.” It was certainly a challenging year, and beating our benchmark during a time when the high quality type firms we favor did not perform strongly was very rewarding.Mark Twain quipped, “The past does not repeat itself, but it rhymes.”With that said, it is hard not to feel that this summer is shaping up very similarly to last summer.The market has posted a nice run in the first part of the year, yet domestic economic concerns and the Greek Debt Crisis create on-going headline risk that upsets all but the strongest stomachs.One difference this time, however, is that valuations are much less forgiving than a year ago.Many firms have risen 50% plus over the past 12 months and again are very susceptible to adverse idiosyncratic negative surprises, while the opportunity for positive surprise is much more muted given the high expectations priced into many stocks today. While we are not as pessimistic as Jeremy Grantham’s call to “Sell Now”, we respect that the expectations built into many stocks are likely unachievable.There are, however, many compelling bargains at today’s prices.For example, we have bought Cisco’s recent price declines, as at approximately $16 a share, the market is pricing Cisco to shrink its top line approximately 5% a year.While we understand that such an outcome is possible, we consider it unlikely, unless it involves a major restructuring, which would likely be very shareholder friendly.Generally speaking, we avoid investing more than 4% of the fund’s assets in a single stock, unless we feel the market is laying us a very favorable price.We believe that is the case with Cisco.No other stock in the portfolio accounts for more than 4% of its assets at this time. Looking out to 2011 and beyond, there are many economic factors causing great concern on our part that further strengthen our resolve to own high quality names at the potential expense of short term gains.Again, in honor of Mr. Twain, the list is remarkably similar to last year’s: 1. Weakening economic conditions – The market clearly is rooting for a recovery, but unemployment remains stubbornly high. 2. Global economic slowdown – With Europe looking at many of its countries’ continuing austerity programs, a weakening global economy seems a certainty, and this may very well hurt US companies across all economic sectors as exports decline reducing domestic demand as well. 3. Increasing marginal tax rates on income, dividends, and capital gains in 2011 and 2012 to reduce the national debt – As with most things, increasing prices tend to reduce demand, and this is the case of taxes and stocks.Higher taxes increase the cost of owning stocks, and as investors begin to focus on this issue they will likely reduce their demand for equities, particularly risky equities that require years of compound growth to justify today’s valuation. With this last point in mind, we believe our words from last year are particularly relevant to creating value in today’s environment. We thank investors for the confidence they have shown us.In the year ahead we will do our best to once again beat our benchmark and provide you superior returns. Performance Results The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-800-343-5902. * Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The Russell 1000® Index is an unmanaged index that assumes reinvestment of all distributions and excludes the effect of taxes and fees. The Index is a widely recognized unmanaged index of equity prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in this Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc. Member FINRA. The chart above assumes an initial investment of $10,000 made on June 2, 2006 (commencement of Retail Class operations) and held through April 30, 2011. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 1000® Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted.For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-800-343-5902. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on September 1, 2009 (commencement of Institutional Class operations) and held through April 30, 2011. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS. The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. The Russell 1000® Index is a widely recognized unmanaged index of common stock prices and is representative of a broader market and range of securities than is found in the Fund’s portfolio. Individuals cannot invest directly in the Index; however, an individual can invest in exchange-traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Index returns do not include expenses, which have been deducted from the Fund’s return. These performance figures include the change in value of the stocks in the Index plus the reinvestment of dividends and are not annualized. Current performance may be lower or higher than the performance data quoted.For more information on the Fund, and to obtain performance data current to the most recent month-end, or to request a prospectus, please call 1-800-343-5902. You should carefully consider the investment objectives, potential risk, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains important information about the Fund’s investment objectives, potential risks, management fees, charges and expenses, and other information and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Fund Holdings - (Unaudited) 1As a percentage of net assets. 2Companies included in the S&P 500® Index, the Russell 1000® Index or with market capitalization greater than $7 billion. 3Companies included in the S&P 500® Index, the Russell 1000® Index or with market capitalization less than $7 billion. Investment Objective (Unaudited) The investment objective of the Toreador Large Cap Fund (the “Fund”) is long-term capital appreciation. The Fund will invest primarily in stocks of large capitalization companies, which the Fund’s Adviser, Toreador Research & Trading LLC, defines as any company meeting the following criteria:included in the S&P 500® Index or the Russell 1000® Index, and with a market capitalization greater than $7 billion. Availability of Portfolio Schedule The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, such as short-term redemption fees; and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning and held for the entire period from November 1, 2010 to April 30, 2011. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 $8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs such as the redemption fee imposed on short-term redemptions.Therefore, the second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds.In addition, if the short-term redemption fee imposed by the Fund were included, your costs would have been higher. Toreador Large Cap Fund - Retail Class Beginning Account Value November 1, 2010 Ending Account Value April 30, 2011 Expenses Paid During the Period* November 1, 2010 – April 30, 2011 Actual Hypothetical** *Expenses are equal to the Fund’s annualized expense ratio of 1.20%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). ** Assumes a 5% return before expenses. Toreador Large Cap Fund - Institutional Class Beginning Account Value November 1, 2010 Ending Account Value April 30, 2011 Expenses Paid During the Period* November 1, 2010 – April 30, 2011 Actual Hypothetical** *Expenses are equal to the Fund’s annualized expense ratio of 0.95%, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the partial year period). **Assumes a 5% return before expenses. Toreador Large Cap Fund Schedule of Investments April 30, 2011 Common Stocks - 95.69% Shares Fair Value Consumer Discretionary - 11.42% Advance Auto Parts, Inc. $ AutoZone, Inc. (a) DIRECTV - Class A (a) John Wiley & Sons, Inc. - Class A Kohl's Corp. Lowe's Companies, Inc. McDonald's Corp. Omnicom Group, Inc. Priceline.com, Inc. (a) 74 Scripps Networks Interactive - Class A Target Corp. Viacom, Inc. - Class B Consumer Staples - 3.99% Colgate-Palmolive Co. CVS Caremark Corp. Philip Morris International, Inc. Smithfield Foods, Inc. (a) Wal-Mart Stores, Inc. Energy - 13.59% Alpha Natural Resources, Inc. (a) Chevron Corp. ConocoPhillips Hess Corp. Holly Corp. Marathon Oil Corp. Murphy Oil Corp. Noble Corp. Southern Union Co. Tesoro Corp. (a) Valero Energy Corp. Financials - 18.12% American Express Co. American Financial Group, Inc. Ameriprise Financial, Inc. Assured Guaranty Ltd. Bank of America Corp. Capital One Financial Corp. Discover Financial Services Goldman Sachs Group, Inc. Hartford Financial Services Group, Inc. / The JPMorgan Chase & Co. KeyCorp Lincoln National Corp. See accompanying notes which are an integral part of these financial statements. Toreador Large Cap Fund Schedule of Investments April 30, 2011 Common Stocks - 95.69% - continued Shares Fair Value Financials - 18.12% - continued MBIA, Inc. (a) $ MetLife, Inc. State Street Corp. Torchmark Corp. Travelers Companies, Inc. / The Unum Group Waddell & Reed Financial, Inc. - Class A Health Care - 18.94% Aetna, Inc. Alere, Inc. (a) Allergan, Inc. AmerisourceBergen Corp. Biogen Idec, Inc. (a) Boston Scientific Corp. (a) Bristol-Myers Squibb Co. CIGNA Corp. C. R. Bard, Inc. Gilead Sciences, Inc. (a) Hologic, Inc. (a) Johnson & Johnson Medtronic, Inc. Pfizer, Inc. St. Jude Medical, Inc. Stryker Corp. Thermo Fisher Scientific, Inc. (a) Warner Chilcott PLC - Class A Watson Pharmaceuticals, Inc. (a) Industrials - 6.64% Chicago Bridge & Iron Co. N. V. (b) Danaher Corp. ITT Corp. Stericycle, Inc. (a) Union Pacific Corp. Information Technology - 19.05% Advanced Micro Devices, Inc. (a) Alliance Data Systems Corp. (a) Apple, Inc. (a) Avago Technologies Ltd. BMC Software, Inc. (a) Brocade Communications Systems, Inc. (a) Cisco Systems, Inc. Corning, Inc. See accompanying notes which are an integral part of these financial statements. Toreador Large Cap Fund Schedule of Investments April 30, 2011 Common Stocks - 95.69% - continued Shares Fair Value Information Technology - 19.05% - continued Dell, Inc. (a) $ Fiserv, Inc. (a) Harris Corp. International Business Machines Corp. (IBM) Intel Corp. Oracle Corp. Solera Holdings, Inc. Western Union Co. Materials - 2.30% Domtar Corp. Freeport-McMoRan Copper & Gold, Inc. Nucor Corp. Utilities - 1.64% AES Corp. (a) Public Service Enterprise Group, Inc. UGI Corp. TOTAL COMMON STOCKS (Cost $38,088,235) Exchange-Traded Funds - 1.93% SPDR S&P rust TOTAL EXCHANGE-TRADED FUNDS (Cost $865,971) Money Market Securities - 5.64% Huntington Money Market Fund - Trust Shares, 0.01% (c) TOTAL MONEY MARKET SECURITIES (Cost $2,604,822) TOTAL INVESTMENTS (Cost $41,559,028) - 103.26% $ Liabilities in excess of other assets - (3.26)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) New York Registry (c) Variable rate security; the rate shown represents the yield at April 30, 2011. See accompanying notes which are an integral part of these financial statements. Toreador Large Cap Fund Statement of Assets and Liabilities April 30, 2011 Assets Investments in securities, at fair value (Cost $41,559,028) $ Cash Receivable for investments sold Receivable for Fund shares sold Receivable from Adviser for trading error (a) Dividends receivable Interest receivable 14 Prepaid expenses Total assets Liabilities Payable for investments purchased Payable for Fund shares redeemed Payable to Adviser (b) Accrued Service Fees (b) Payable to trustees and officers Payable to administrator, fund accountant, and transfer agent Payable to custodian Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Undistributed net investment income (loss) Accumulated undistributed net realized gain (loss) from investment transactions ) Net unrealized appreciation (depreciation) on investments Net Assets $ Net Assets: Retail Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share (NAV * 98%) (c) $ Net Assets: Institutional Class $ Shares outstanding (unlimited number of shares authorized) Net asset value and offering price per share $ Redemption price per share (NAV * 98%) (c) $ (a)See Note 5 in the Notes to the Financial Statements. (b)See Note 4 in the Notes to the Financial Statements. (c)The Fund charges a 2.00% redemption fee on shares redeemed within 60 calendar days of purchase. Shares are redeemed at the Net Asset Value if held longer than 60 calendar days. See accompanying notes which are an integral part of these financial statements. Toreador Large Cap Fund Statement of Operations For the fiscal year ended April 30, 2011 Investment Income Dividend income $ Interest income Total Investment Income Expenses Investment Adviser fee (a) Service Fee - Retail Class (a) Transfer agent expenses Administration expenses Registration expenses Fund accounting expenses Legal expenses Auditing expenses Trustee expenses Printing expenses Custodian expenses CCO expenses Pricing expenses Insurance expenses Miscellaneous expenses 24f-2 expenses Total Expenses Less: Fees waived by Adviser (a) ) Other expense - Overdraft fee Net operating expenses Net Investment Income (Loss) Realized & Unrealized Gain (Loss) on Investments Net realized gain (loss) on investment securities (b) Net increase from reimbursement by Adviser Change in unrealized appreciation (depreciation) on investment securities Net realized and unrealized gain (loss) on investment securities Net increase (decrease) in net assets resulting from operations $ (a) See Note 4 in the Notes to the Financial Statements. (b) Includes loss of $460 due to investment violation.See Note 5 in the Notes to the Financial Statements. See accompanying notes which are an integral part of these financial statements. Toreador Large Cap Fund Statements of Changes In Net Assets Year ended Year ended April 30, 2011 April 30, 2010 Increase (Decrease) in Net Assets due to: Operations Net investment income (loss) $ $ Net realized gain (loss) on investment securities (a) (b) Net increase from reimbursement by Adviser (c) Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions From net investment income, Retail Class ) ) From net investment income, Institutional Class ) ) Total distributions ) ) Capital Share Transactions, Retail Class Proceeds from Fund shares sold Reinvestment of distributions Amount paid for shares redeemed ) ) Proceeds from redemption fees collected (d) Net increase (decrease) in net assets resulting from Retail Class capital share transactions ) ) Capital Share Transactions, Institutional Class Proceeds from Fund shares sold (e) Reinvestment of distributions (e) Amount paid for shares redeemed ) - (e) Proceeds from redemption fees collected (d) - (e) Net increase (decrease) in net assets resulting from Institutional Class capital share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of year End of year $ $ Accumulated net investment income (loss) included in net assets at end of period $ $ Capital Share Transactions, Retail Class Shares sold Shares issued in reinvestment of distributions Shares redeemed ) ) Net increase (decrease) from Retail Class shares outstanding ) Capital Share Transactions, Institutional Class Shares sold (e) Shares issued in reinvestment of distributions (e) Shares redeemed ) - (e) Net increase (decrease) from Institutional Class shares outstanding (a)Includes loss of $460 due to investment violation. See Note 5 in the Notes to the Financial Statements. (b)Includes loss of $55,863 due to investment violation. See Note 5 in the Notes to the Financial Statements. (c)See Note 5 in the Notes to the Financial Statements. (d)The Fund charges a 2% redemption fee on shares redeemed within 60 calendar days of purchase.Shares are redeemed at the Net Asset Value if held longer than 60 calendar days. (e)For the period September 1, 2009 (Commencement of the Institutional Class) through April 30, 2010. See accompanying notes which are an integral part of these financial statements. Toreador Large Cap Fund - Retail Class Financial Highlights (For a share outstanding during each period) Year ended Year ended Year ended Year ended Period ended April 30, 2011 April 30, 2010 April 30, 2009 April 30, 2008 April 30, 2007 (a) Selected Per Share Data: Net asset value, beginning of period Income from investment operations: Net investment income (loss) - (b) Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions to shareholders: From net investment income - - - (b) From net realized gains - - - (b) - Total distributions - - Paid in capital from redemption fees (c) - Payment by affiliate for investment violation - (b) (d) (d) - - - Net asset value, end of period Total Return (e) 18.08% (f) 35.40% (g) -32.68% -8.89% 13.21% (i) Ratios and Supplemental Data: Net assets, end of period (000) Ratio of expenses to average net assets 1.20% 1.29% (h) 1.50% 1.50% 1.50% (j) Ratio of expenses to average net assets before waiver and reimbursement 1.86% 1.86% 1.98% 2.18% 12.78% (j) Ratio of net investment income (loss) to average net assets 0.29% 0.10% 0.41% (0.17)% (0.16)% (j) Ratio of net investment income (loss) to average net assets before waiver and reimbursement (0.37)% (0.47)% (0.07)% (0.85)% (11.44)% (j) Portfolio turnover rate 85.74% 59.59% 92.88% 82.67% 122.43% (a)For the period June 2, 2006 (commencement of Fund operations) through April 30, 2007. (b)Amounts to less than $0.005 per share. (c)Redemption fees resulted in less than $0.005 per share. (d)See Note 5 in the Notes to the Financial Statements. (e)Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of dividends. (f)Before the reimbursement from Adviser for the loss on investment violation, the total return for the year would have remained 18.08%. (g)Before the reimbursement from Adviser for the loss on investment violation, the total return for the year would have been 35.11%. (h)Effective September 1, 2009, the Adviser agreed to waive fees to maintain Fund expenses at 0.95% (excluding Service fees).Prior to that date, the expense cap was 1.50%. (i)Not annualized. (j)Annualized. See accompanying notes which are an integral part of these financial statements. Toreador Large Cap Fund - Institutional Class Financial Highlights (For a share outstanding during the period) For the Year Ended Period Ended April 30, 2011 April 30, 2010 (a) Selected Per Share Data Net asset value, beginning of period $ $ Income from investment operations: Net investment income Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions to shareholders: From net investment income ) ) Total distributions ) ) Paid in capital from redemption fees - (b) - Payment by affiliate for investment violation - (b) (c) - Net asset value, end of period $ $ Total Return (d) % (e) % (f) Ratios and Supplemental Data Net assets, end of period (000) $ $ Ratio of expenses to average net assets % % (g) Ratio of expenses to average net assets before waiver and reimbursement % % (g) Ratio of net investment income (loss) to average net assets % % (g) Ratio of net investment income (loss) to average net assets before waiver and reimbursement )% )% (g) Portfolio turnover rate % % (a)For the period September 1, 2009 (commencement of operations) to April 30, 2010. (b)Amounts to less than $0.005 per share. (c)See Note 5 in the Notes to the Financial Statements. (d)Total return in the above table represents the rate that the investor would have earned on an investment in the Fund, assuming reinvestment of dividends. (e)Before the reimbursement from Adviser for the loss on investment violation, the total return for the year would have remained 18.26%. (f)Not annualized. (g)Annualized. See accompanying notes which are an integral part of these financial statements. Toreador Large Cap Fund Notes to the Financial Statements April 30, 2011 NOTE 1.ORGANIZATION Toreador Large Cap Fund (the “Fund”) was organized as a diversified series of Unified Series Trust (the “Trust”) on December 12, 2005.The Trust is an open-end investment company established under the laws of Ohio by an Agreement and Declaration of Trust dated October 17, 2002 (the “Trust Agreement”).The Trust Agreement permits the Board of Trustees of the Trust (the “Board”) to issue an unlimited number of shares of beneficial interest of a separate series.The Fund is one of a series of funds currently authorized by the Board.The Fund’s investment Adviser is Toreador Research & Trading LLC (the “Adviser”).The Fund’s investment objective is long-term capital appreciation. The Fund currently offers two classes of shares, Retail Class and Institutional Class.Retail shares were first offered to the public on June 2, 2006; and Institutional shares were first offered to the public on September 1, 2009.Each share represents an equal proportionate interest in the assets and liabilities belonging to the Fund and is entitled to such dividends and distributions out of income belonging to the Fund as are declared by the Trustees.Expenses attributable to any class are borne by that class.Income, expenses, and realized and unrealized gains/losses are allocated to the respective classes on the basis of relative daily net assets.On matters that affect the Fund as a whole, each class has the same voting and other rights and preferences as any other class.On matters that affect only one class, only shareholders of that class may vote.Each class votes separately on matters affecting only that class, or on matters expressly required to be voted on separately by state or federal law.Shares of each class of a series have the same voting and other rights and preferences as the other classes and series of the Trust for matters that affect the Trust as a whole.The Fund may offer additional classes of shares in the future. NOTE 2. SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a “regulated investment company” (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains.If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. As of and during the fiscal year ended April 30, 2011, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the Statement of Operations. During the year, the Fund did not incur any interest or penalties.The Fund is not subject to examination by U.S. federal tax authorities for tax years prior to 2007. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or other appropriate basis (as determined by the Board). Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statements and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are amortized or accreted using the effective interest method. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates.The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Dividends and Distributions – The Fund intends to distribute substantially all of its net investment income as dividends to its shareholders on at least an annual basis. The Fund intends to distribute its net realized long-term capital gains and its net realized short-term capital gains at least once a year. Distributions to shareholders, which Toreador Large Cap Fund Notes to the Financial Statements - continued April 30, 2011 NOTE 2. SIGNIFICANT ACCOUNTING POLICIES - continued are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the year from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expenses or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes.Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund.As of April 30, 2011, there were no material reclassifications. NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. Generally Accepted Accounting Principles in the United States of America (“GAAP”) establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value such as pricing model and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy.In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. Equity securities, including common stock and exchange-traded funds, are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price. When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security.Sometimes, an equity security owned by the Fund will Toreador Large Cap Fund Notes to the Financial Statements - continued April 30, 2011 NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued be valued bythe pricing service with factors other than market quotations or when the market is considered inactive.When this happens, the security will be classified as a Level 2 security.When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board.These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the fund.These securities will be categorized as Level 1 securities. Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invests in may default or otherwise cease to have market quotations readily available. Toreador Large Cap Fund Notes to the Financial Statements - continued April 30, 2011 NOTE 3. SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued The following is a summary of the inputs used to value the Fund’s investments as of April 30, 2011: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
